Citation Nr: 0102530	
Decision Date: 01/29/01    Archive Date: 02/02/01	

DOCKET NO.  95-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for the residuals of a 
cervical spine injury, to include right shoulder pain.

3.  Entitlement to an increased (compensable) initial rating 
for the residuals of a left hand fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1989 to December 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board remanded the appeal in April 1998.  


FINDINGS OF FACT

1.  Chronic lumbar strain is residual to inservice injury.  

2.  Chronic cervical strain is residual to inservice injury.

3.  The veteran's residuals of a left hand fracture is not 
manifested by any functional impairment related thereto.


CONCLUSIONS OF LAW

1.  Chronic lumbar strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  Chronic cervical strain was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

3.  The criteria for a compensable evaluation for residuals 
of a left hand fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Code 5226 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, the Board observes 
that in April 1998 the veteran's appeal was remanded for 
further development.  The veteran was afforded the 
opportunity to submit additional private treatment records 
that he had indicated existed.  He has not responded to that 
opportunity.  In light of the Board's decision herein with 
respect to the claims of service connection, the Board 
concludes that any failure of the August 1998 examinations to 
comply with the Board's April 1998 remand has not been 
prejudicial to the veteran.  See Stegall 11 Vet. App. 268 
(1998).  With respect to the increased rating claim the 
veteran has not indicated that any additional treatment 
records, either private or VA, exist and the August 1998 
examination reports reflect that compliance with the April 
1998 Board remand has been accomplished.  Id.  In light of 
the statement of the case and supplemental statement of the 
case provided to the veteran and his representative, 
providing notification with respect to what is required to 
establish entitlement to an increased evaluation for 
residuals of a left hand fracture, as well as the 
examinations afforded the veteran, the Board concludes that 
the VA has complied with the Veterans Claims Assistance Act 
of 2000.  

I.  Service Connection

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or a disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The report of the veteran's November 1989 service entrance 
examination reflects no pertinent findings or complaints and 
indicates that his spine and other musculoskeletal system was 
normal.  Service medical records, dated from August to 
December 1990 reflect that the veteran was initially seen in 
August 1990, with complaints of low back pain which had 
started while performing a loading activity.  These records 
reflect that the veteran continued to be seen with complaints 
of low back pain until December 1990.  A January 1991 service 
medical record reflects that the veteran had low back pain 
secondary to trauma in August 1990 and the assessment 
included chronic low back pain.  A January 1999 service 
report of X-ray of the veteran's lumbar spine reflects no 
abnormalities.  

Service medical records, dated in June, July, and August 1993 
reflect that the veteran was involved in a motor vehicle 
accident in June 1993.  The impression at that time was 
severe cervical sprain and he continued to be seen until 
August 1993 with complaints related to his cervical region.  
A June 1993 service report of X-ray of the veteran's cervical 
spine reflects no abnormality.  

The report of the veteran's September 1993 service separation 
examination, and medical history completed in conjunction 
therewith, reflects that the veteran reported recurrent back 
pain.  It was indicated that this had resolved and the 
examination report reflects that the veteran's spine and 
musculoskeletal system was normal.  

The report of a February 1994 VA orthopedic examination 
reflects that the veteran reported his involvement in a motor 
vehicle accident in 1993.  He indicated that he continued to 
experience discomfort in his right trapezius.  The diagnosis 
included history of right trapezius muscle strain with no 
evidence of current strain involving the right trapezius 
muscle.  

The report of an October 1994 private MRI of the veteran's 
cervical spine reflects an impression that includes anterior 
herniation at C5-6 with no evidence of posterior disc 
protrusion.  

The reports of August 1998 VA fee-basis neurology and 
orthopedic examinations reflect that the veteran reported the 
history of initially sustaining a low back injury in August 
1990 while lifting supplies and sustaining an injury to the 
cervical area in June 1993 as the result of a motor vehicle 
accident.  The neurology examination included the impression 
of status post cervical strain and sprain following a motor 
vehicle accident with essentially normal neurological 
examination currently.  The orthopedic examination report 
includes the impression of chronic lumbosacral strain and 
chronic cervical paravertebral and right trapezius 
myofascitis.  In a discussion that was provided by the 
orthopedic examiner it was indicated that the veteran's 
cervical and lumbar spine problems appeared to be long-
standing soft tissue problem that may well be related to his 
service injuries in August 1990 and June 1993.  There did not 
appear to be any permanent sequelae from the injuries other 
than the chronic mild cervical and lumbar soft tissue strain.  

A review of the evidence reflects that the veteran did 
sustain injuries to his cervical and lumbar spine during 
active service and there is competent medical evidence 
indicating that he currently has chronic cervical and lumbar 
strain.  While the report of the February 1994 VA orthopedic 
examination did not indicate any finding of disability at 
that time, the veteran has offered testimony, as well as his 
statements, that he has experienced ongoing symptoms related 
to his cervical and lumbar spine.  With consideration of 
competent medical evidence identifying injuries and symptoms 
during service and competent medical evidence indicating that 
the veteran currently has chronic lumbar and cervical strain 
and relating that strain to the specific inservice injuries, 
the Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's currently manifested 
chronic lumbar and cervical strain are related to his active 
service.  In resolving all doubt in the veteran's behalf, 
service connection for chronic lumbar strain and chronic 
cervical strain is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303.

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
residuals of a left hand fracture.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. At 125.  

An October 1993 service medical record reflects that a ladder 
fell on the veteran's hands in October 1991.  On examination 
the left hand had full range of motion with good strength.  
X-rays confirmed an old fracture of the third digit on the 
left hand.  The report of the veteran's September 1993 
service separation examination does not reflect any pertinent 
findings and indicates that the veteran's upper extremities 
were normal.  

The report of a February 1994 VA orthopedic examination 
reflects that there was deviation in the ulnar direction of 
the third finger of the left hand.  The knuckle was also 
enlarged.  There was full thumb opposition to each of the 
fingers and intrinsic hand muscle strength was 5/5.  There 
was no evidence of muscle atrophy.  Range of motion of the 
left hand was within normal limits, including range of motion 
of the third finger in all joints.  There was good capillary 
refill.  X-rays of the left hand revealed a bony osteophyte 
projecting from the distal radial aspect of the third 
proximal phalanx consistent with the previous trauma.  

The report of an August 1998 VA neurology examination 
reflects that the veteran was right handed and that all 
finger movements were normal.  It indicates that the 
neurological examination was normal.  

The report of an August 1998 VA orthopedic examination 
reflects the history of the crush injury to the veteran's 
left hand.  The veteran reported little if any treatment with 
regard to the left hand, but indicated that he continued to 
have painful swelling in the left hand, specifically in the 
third web space.  Examination of the left hand revealed 
slight ulnar deviation of the left third finger.  There was 
full range of motion of the left wrist and all five fingers 
with no neurovascular deficits in the fingers.  There was a 
prominence of the head of the left third metacarpal.  X-rays 
revealed what appeared to be an osteochondroma of the 
proximal phalanx of the left third finger.  There were no 
arthritic changes and no evidence of cortical thickening that 
was suggestive of previous fractures.  The impression 
included osteochondroma of the proximal phalanx of the left 
third finger.  The examiner indicated that the symptoms the 
veteran had with respect to his left hand, specifically pain 
that was noticeable principally in cold temperature, were 
related to the osteochondroma of the proximal phalanx of the 
left third finger and this benign bone tumor was not of 
traumatic origin, and therefore not related to the previous 
left hand fracture.  A September 1998 addendum indicates that 
the veteran's left hand function revealed no functional 
deficits whatsoever of the left hand and specifically not of 
the left third finger.  There was no weakness of grasp of the 
left third finger.  There appeared to be no functional 
limitation whatsoever with respect to the left hand, both in 
terms of the veteran's present employment as a computer data 
technician or with regard to regular activities of daily 
living.  

The veteran's residuals of a fracture of the left hand have 
been evaluated under the provisions of Diagnostic Code 5226 
of the Rating Schedule.  Diagnostic Code 5226 provides that 
where there is favorable or unfavorable ankylosis of the 
minor middle finger a 10 percent evaluation is warranted.  

There is no competent medical evidence indicating that the 
veteran experiences any functional impairment related to the 
residuals of a fracture of his left hand.  The competent 
medical evidence reflects that he experiences no vascular, 
neurological, muscular, or any functional impairment that is 
a residual of the fracture of his left hand.  The competent 
medical evidence reflects that he continues to have full 
range of motion of the left hand, including the third digit.  
Although the veteran has reported various symptoms that he 
believes are associated with the residuals of a fracture of 
the left hand, including pain, he is not qualified, as a lay 
person, to establish a medical diagnosis or associate 
symptoms with a specific disability, as such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Since there is no competent medical evidence 
associating any functional impairment with the residuals of a 
fracture of the left hand and all of the competent medical 
evidence indicates that there is no functional impairment 
with respect to the service-connected residuals of a fracture 
of the left hand, a preponderance of the evidence is against 
a finding that the veteran experiences either favorable or 
unfavorable ankylosis of the third digit of the left hand or 
any other impairment of the left hand that would warrant a 
compensable evaluation.  This is so even with consideration 
of the provisions of 38 C.F.R. §§ 4.40, 4.45, because the 
competent medical evidence indicates that the pain the 
veteran reports regarding his left hand is not related to his 
service-connected disability and there is no competent 
medical evidence indicating that the pain he reports is 
related to a service-connected disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  There 
is no evidence that the veteran's service-connected residuals 
of a fracture of the left hand have caused marked 
interference with his employment or required hospitalization.  


ORDER

Service connection for chronic lumbar strain is granted.  

Service connection for chronic cervical strain is granted.  

A compensable evaluation for residuals of a left hand 
fracture is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

